DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 07/01/2020.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 ln5, “a processor stored in a memory.” Rewording is necessary as a physical processor (uC) CAN NOT be stored in a memory.
Claims 2-13 ln1, “the defense system” should be --the non-lethal defense system-- to properly reference claim 1.
Claim 5 ln1, “the at least two light sources” lacks antecedent basis.
Claim 5 ln2, “the at least two light sources” lacks antecedent basis.
Claim 14 ln3, “each of the light sources” should be --each of the first and second plurality of light sources-- to properly reference limitations in lines 2 and 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for LED light strips and XENON lights when activated, may be continuous “on”, flash, pulse or be strobed, does not reasonably provide enablement for one of the at least two light is continuously on and a second of the at least two light is strobed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Paragraphs [0039-0041; 0046-0047; 0052; 0069] in the specification all described the lights when activated to be continuously “on”, flash, pulse, or be strobed.  There’s no indication that the control system can control one light continuously “on” while simultaneously another one to strobe.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “a first…light sources.” It is not clear is applicant is referencing the limitation in claim 14 or trying to establish a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda (US 2018/0102033) in view of Eisenberg (US 7497586).
Regarding Claim 1, Svoboda teaches a non-lethal defense system (abstract) comprising: a plurality of light sources (Fig. 1: 109), each source providing at least 2,000 lumens and the plurality of light sources providing at least 20,000 lumens and 20,000 lux ([0040] “delivers an average light intensity in the range of approximately 2,000 to 20,000 lux”) at a distance ([0060] “direct light energy towards assailant's eyes while maintaining desirable minimum emitter-to-eye distance”), the plurality of light sources configured for installation in an interior of a building (Fig. 1: 108); a control system ([0014] “the control system used by some embodiments the present invention is preset and monitored”; Fig. 10) comprising a processor ([0063] “processor and control logic program”) for controlling the operation of the plurality of light sources (Fig. 10: 109); and an activation system (Fig. 10: 106, 111, 902) operably connected to the control system to activate the control system upon a triggering event (Fig. 10: 910), the activation system including an input feature (Fig. 10: 902 has ports to receive control signals) to receive the triggering event.
Svoboda does not explicitly teach in Fig. 10 a memory.  However, [0066] teaches “the operational program stored in control units”; [0063] “control logic program…Upon receipt of the activation signal 918, the control units 903 employ an operational program and deliver carefully modulated operating current 922 to the LED/piezoelectric emitter array 109. The LED/piezoelectric emitter array 109 then emits light and sound into the entryway space.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claim invention to combine the teachings of Svoboda in order to utilize a memory since logic operations and programming needs to be stored in memory in order for the building security system to operate properly (Fig. 3).
Svoboda does not teach light sources providing 20,000 lux at a distance of 15 feet.
Eisenberg is in the field of using light to incapacitate (abstract) and teaches light sources providing 20,000 lux (Col16 ln6-13 “It would be beneficial to be able to adjust the amount of power provided to the lamp in circumstances where a target or targets may occur at variable distances from the user…decreasing the power during close proximity uses to save energy would increase both efficiency and effectiveness”) at a distance of 15 feet (Col16 ln53-55 “beam that extends for a distance that can exceed one mile”)
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Svoboda with 20,000 lux at a distance of 15feet as taught by Eisenberg in order to effective and efficiently produce the desired affect on a target since distance of a target may vary substantially (Eisenberg Col4 ln60 - Col5 ln5).

Regarding Claim 2, the combination of Svoboda and Eisenberg teach the defense system of claim 1, wherein the input feature is a physical switch, an electronic switch, or a gunshot detection sensor (Svoboda Fig. 10: 111).

Regarding Claim 3, the combination of Svoboda and Eisenberg teach the defense system of claim 1, wherein the plurality of light sources includes at least two of LED lights (Svoboda Fig. 10: 109), XENON lights, laser, and optical concentrator.

Regarding Claim 4, the combination of Svoboda and Eisenberg teach the defense system of claim 3 wherein the plurality of light sources are LED lights (Svoboda Fig. 10: 109) and XENON lights (Eisenberg Fig. 1A: 15).

Regarding Claim 5, the combination of Svoboda and Eisenberg teach the defense system of claim 3 wherein one of the at least two light sources is continuously on (Svoboda [0058] “some of the LED units 404 may emit a steady light while others emit a pulsing light”) and a second of the at least two light sources is strobed (Fig. 3: 307 strobe).

Regarding Claim 6, the combination of Svoboda and Eisenberg teach the defense system of claim 3, wherein one of the plurality of light sources is a strip of LED lights (Svoboda Fig. 4).

Regarding Claim 7, the combination of Svoboda and Eisenberg teach the defense system of claim 6, wherein the strip of LED lights is mounted proximate a joint of a wall and a ceiling (Svoboda Fig. 8-9: 109 at top of wall near ceiling).

Regarding Claim 8, the combination of Svoboda and Eisenberg teach the defense system of claim 6, wherein the strip of LED lights is mounted extending vertically on a surface proximate a door (Svoboda Fig. 9: 109 is near the top of a door).

Regarding Claim 9, the combination of Svoboda and Eisenberg teach the defense system of claim 3, wherein one of the plurality of light sources is a XENON flood light (Eisenberg Fig. 1A: 15).

Regarding Claim 10, the combination of Svoboda and Eisenberg teach the defense system of claim 9, wherein the XENON flood light (Svoboda [0058] “As one of ordinary skill in the art will appreciate, the LEDs, or other light emitting devices may issue light” also by incorporation 7497586 teaches Xenon light) is mounted on a terminal vertical wall (Svoboda Fig. 9: 109 is on a wall).

Regarding Claim 11, the combination of Svoboda and Eisenberg teach the defense system of claim 9, wherein the XENON flood light (Svoboda [0058] “As one of ordinary skill in the art will appreciate, the LEDs, or other light emitting devices may issue light” also by incorporation 7497586 teaches Xenon light) is mounted on a vertical wall proximate a door (Svoboda Fig. 9: 109 is above a door).

Regarding Claim 12, the combination of Svoboda and Eisenberg teach the defense system of claim 1, wherein the plurality of light sources configured for installation in a traffic area (Svoboda Fig. 8: hallway) in the interior of the building.

Regarding Claim 13, the combination of Svoboda and Eisenberg teach the defense system of claim 1, wherein a first portion of the plurality of light sources define a first zone and a second [0020] “at least one light and sound emitting devices are installed in at least one of the building hallways and interior rooms in addition to the entry way, wherein the at least one light and sound emitting devices are selectively activated in a preselected zone, and not in the entire building”) by the control system.

Regarding Claim 14, Svoboda teaches a method of protecting interior space of a building (Fig. 1: 108), the method comprising: positioning a first plurality of light sources (Fig. 9: 109) in a first zone (Fig. 9: entry wall, room) of the building and positioning a second plurality of light sources (Fig. 9: 109) in a second zone (Fig. 9: side wall, hallway; [0062]) of the building, each of the light sources providing at least 2,000 lumens ([0040] “delivers an average light intensity in the range of approximately 2,000 to 20,000 lux”) and operably connected to a control system ([0014] “the control system used by some embodiments the present invention is preset and monitored”; Fig. 10); responsive to a triggering event (Fig. 10: 111), the control system activating the first plurality of light sources and the second plurality of light sources ([0038] “sensor 111 automatically causes the system circuit to close upon detecting gunfire. The system then activates a plurality of visual and aural emitters 109”) to provide at least 20,000 lumens and 20,000 lux ([0040] “delivers an average light intensity in the range of approximately 2,000 to 20,000 lux”) at a distance ([0060] “direct light energy towards assailant's eyes while maintaining desirable minimum emitter-to-eye distance”) in each of the first zone and the second zone; and responsive to an override event (Fig. 10: 110), the control system deactivating ([0038] “The staff then resets the panic button 106 and the defeat switch 110 and the system is returned to a standby mode”) the first plurality of light sources.
Svoboda does not teach light sources providing 20,000 lux at a distance of 15 feet.
Col16 ln6-13 “It would be beneficial to be able to adjust the amount of power provided to the lamp in circumstances where a target or targets may occur at variable distances from the user…decreasing the power during close proximity uses to save energy would increase both efficiency and effectiveness”) at a distance of 15 feet (Col16 ln53-55 “beam that extends for a distance that can exceed one mile”)
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Svoboda with 20,000 lux at a distance of 15feet as taught by Eisenberg in order to effective and efficiently produce the desired affect on a target since distance of a target may vary substantially (Eisenberg Col4 ln60 - Col5 ln5).

Regarding Claim 15, the combination of Svoboda and Eisenberg teach the method of claim 14, wherein positioning a first plurality of light sources and a second plurality of light sources comprises positioning at least one LED light source (Svoboda Fig. 9: 109, Fig. 10: 109) and at least one XENON light source (Svoboda [0058] “As one of ordinary skill in the art will appreciate, the LEDs, or other light emitting devices may issue light” also by incorporation 7497586 teaches Xenon light; Note: it’s obvious that Xenon emission is a good choice since it produce high intensity light (plasma) ball (col4 ln5)) in each of the first zone (Fig. 9: entry wall, room) and the second zone (Fig. 9: side wall, hallway; [0062]).

Regarding Claim 16, the combination of Svoboda and Eisenberg teach the method of claim 15, wherein activating the first plurality of light sources and the second plurality of light sources comprises strobing ([0039] “The light fixture generates intermittent or stroboscopic light at frequencies”) the at least one XENON light source (Svoboda [0058] “As one of ordinary skill in the art will appreciate, the LEDs, or other light emitting devices may issue light” also by incorporation 7497586 teaches Xenon light; Note: it’s obvious that Xenon emission is a good choice since it produce high intensity light (plasma) ball (col4 ln5)).

Regarding Claim 17, the combination of Svoboda and Eisenberg teach the method of claim 14, wherein positioning a first plurality of light sources comprises positioning the light sources around a door (Svoboda Fig. 9: 109 above a door) to provide at least 25,000 lumens (Eisenberg Col16 ln6-13 “It would be beneficial to be able to adjust the amount of power provided to the lamp in circumstances where a target or targets may occur at variable distances from the user…decreasing the power during close proximity uses to save energy would increase both efficiency and effectiveness”).

Regarding Claim 18, the combination of Svoboda and Eisenberg teach the method of claim 14, wherein the triggering event is activation of a manual switch or an electronic switch (Svoboda Fig. 10: 111).

Regarding Claim 19, the combination of Svoboda and Eisenberg teach the method of claim 14, wherein the triggering event is confirmation by a gunshot detection sensor (Fig. 10: 111).

Regarding Claim 20, the combination of Svoboda and Eisenberg teach the method of claim 14, further comprising, responsive to the override event (Fig. 10: 110), the control system further deactivating the second plurality of light sources ([0038] “staff then resets the panic button 106 and the defeat switch 110 and the system is returned to a standby mode”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844